The Honorable John Paul Wells State Representative 119 South Elm Street Paris, AR 72855-3807
Dear Representative Wells:
I am writing in response to your request for an opinion on the following questions:
  1. If a person pled guilty to the crime of burglary and grand larceny in 1965 and was sentenced to four years in the Arkansas Department of Correction which was suspended upon the condition of good behavior and the payment of restitution, does that sentence constitute a felony conviction under the criminal code of 1964?
  2. If the sentence amounted to a felony conviction, was there any mechanism or means under the 1964 criminal code which would allow for someone to have their felony convictions expunged?
  3. If an individual has a 1964 felony conviction which has not been expunged, is that person eligible to hold public office?
RESPONSE
I regret to say that I am unable to offer an opinion on the questions you have posed. The issues raised in your request for an opinion are currently the subject of pending litigation in a lawsuit captioned Post v. Gary Zolliecoffer, Case No. CV-06-130, Franklin County Circuit Court (Div. IV, Ozark District). This office has long observed a policy of declining to render purely advisory opinions on matters that are pending in the courts for resolution. See, e.g., Op. Att'y Gen. Nos.2006-170, 2006-113, 2006-047, 2003-182; 2003-032; 2002-302; 99-389; 97-329; 97-105. This policy includes the time period during which any relevant appeals may be filed. Any opinion issued from my office would constitute executive comment on matters that are properly before a judicial body. Accordingly, I must respectfully decline to address your questions at this time.
Sincerely,
MIKE BEEBE Attorney General
MB/cyh